940 F.2d 661
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Samuel James OAKLEY, Sr., Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 91-5676.
United States Court of Appeals, Sixth Circuit.
Aug. 6, 1991.

1
Before KENNEDY and NATHANIEL R. JONES, Circuit Judges, and HARVEY, Senior District Judge*.

ORDER

2
This appeal has been referred to a panel of the court.  A review of the record indicates that the judgment of the district court was entered April 24, 1991.  A notice of appeal was filed April 29, 1991.  On April 30, appellant served a motion for rehearing.  Such motion was served within ten days after entry of the judgment and is properly treated as a Fed.R.Civ.P. 59(e) time-tolling motion.  See Osterneck v. Ernst & Whinney, 489 U.S. 169, 174 (1989);  Moody v. Pepsi-Cola Metropolitan Bottling Co., 915 F.2d 201, 206 (6th Cir.1990).  Fed.R.App.P. 4(a)(4) provides that a notice of appeal filed before the disposition of a time-tolling Rule 59 motion shall have no effect.  A timely notice of appeal is mandatory and jurisdictional.  Griggs v. Provident Consumer Discount Co., 459 U.S. 56, 61 (1982) (per curiam).  A new notice of appeal must be filed after entry of the ruling on the Rule 59 motion.  Rehearing was denied May 9, 1991.  No new notice of appeal was filed.


3
Accordingly, it is ORDERED that the appeal be, and it hereby is, dismissed for lack of jurisdiction.  Rule 8(a), Rules of the Sixth Circuit.



*
 The Honorable James Harvey, Senior U.S. District Judge for the Eastern District of Michigan, sitting by designation